         Case 1:19-cv-11049-LTS Document 16 Filed 06/26/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                             )
JOHN DOE                                     )
     Plaintiff,                              )
                                             )
v.                                           )       Civil No. 19-11049-LTS
                                             )
BRANDEIS UNIVERSITY, et al.,                 )
    Defendants.                              )
                                             )

                                MEMORANDUM AND ORDER

                                          June 26, 2019

SOROKIN, J.

        Now before the court is the pro se plaintiff’s amended complaint. For the reasons set forth

below, summons will not issue for service of the amended complaint on defendants Flynn and

Storms and the new claims are dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

I.     BACKGROUND

       Plaintiff initiated this action on May 6, 2019, by filing a complaint naming as defendants

Brandeis University and the Commonwealth of Massachusetts. Doc. No. 1. By Order dated May

15, 2019, plaintiff was permitted to proceed in forma pauperis and under the pseudonym “John

Doe.” Doc. No. 7. The claims against the Commonwealth were dismissed. Id.

       On May 22, 2019, summons issued for service of the complaint on Brandeis University.

Doc. No. 12. On June 4, 2019, plaintiff filed an amended complaint. Pl. Amended Complaint

(“Am. Compl.”), Doc. No. 14.

       On June 13, 2019, the summons was returned executed.             Doc. No. 15.     Brandeis

University’s Answer is due on July 5, 2019. Id.
          Case 1:19-cv-11049-LTS Document 16 Filed 06/26/19 Page 2 of 6



II.    SCREENING OF PLAINTIFF’S AMENDED COMPLAINT

        Plaintiff is entitled to amend his complaint without leave of the court pursuant to Federal

Rule of Civil Procedure 15(a)(1). Because plaintiff is proceeding in forma pauperis, the amended

complaint is subject to preliminary review pursuant to 28 U.S.C. § 1915(e)(2). Section 1915(e)(2)

authorizes federal courts to dismiss a complaint sua sponte if the claims therein lack an arguable

basis in law or in fact, fail to state a claim on which relief may be granted, or seek monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2); see Neitzke v.

Williams, 490 U.S. 319, 325-327 (1989) (summary dismissal appropriate when the “claim is based

on an indisputably meritless legal theory” or “lacks an arguable basis either in law or in fact.”).

       When examining the sufficiency of the pleadings, the court considers whether the plaintiff

has pled “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). The

court accepts as true the factual allegations of the complaint, draws all reasonable inferences in

favor of the plaintiff that are supported by the factual allegations, and determines whether the

complaint, so read, sets forth a claim for recovery that is “’plausible on its face.” Eldredge v.

Town of Falmouth, 662 F.3d 100, 104 (1st Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. at 678

(quotation marks omitted)). The allegations must be sufficient to identify the manner by which

the defendant subjected the plaintiff to harm and the harm alleged must be one for which the law

affords a remedy. Iqbal, 556 U.S. at 678. Legal conclusions couched as facts and “threadbare

recitals of the elements of a cause of action” will not suffice. Iqbal, 556 U.S. at 678. See also

Ocasio–Hernandez v. Fortuno–Burset, 640 F.3d 1, 12 (1st Cir. 2011).



                                                  2
          Case 1:19-cv-11049-LTS Document 16 Filed 06/26/19 Page 3 of 6



        In conducting this review, the Court liberally construes the amended complaint because the

plaintiff is proceeding pro se. Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Rodi v. New Eng.

Sch. of Law, 389 F.3d 5, 13 (1st Cir. 2004).

III.    DISCUSSION

        In addition to asserting claims against Brandeis University, the amended complaint names

as defendants a state court judge, in his individual capacity, and a former assistant district attorney.

As to these two defendants, plaintiff alleges that they violated plaintiff’s constitutional rights and

he also asserts claims of defamation and intentional infliction of emotional distress. The claims in

the amended complaint against Brandeis University remain the same.

        In the amended complaint, plaintiff contends that the state court proceedings were

fundamentally unfair and that he was arraigned before Judge Flynn without the presence of his

assigned public defender. Am. Compl. at ¶ 188. Plaintiff again complains that after having

retained private counsel, the University disregarded plaintiff’s protections under the Fifth

Amendment and proceeded with its informal Special Examiner’s Process. Id. at ¶ 191. Plaintiff

alleges that the University conspired with the assistant district attorney by leaking the findings to

the assistant district attorney for use in the criminal prosecution of plaintiff. Id.

        To the extent that the plaintiff sues the judge in his individual capacity, the Supreme Court

has recognized absolute immunity for judges acting in the performance of their judicial duties. See

Nixon v. Fitzgerald, 457 U.S. 731, 745–46 (1982). “[I]t is an axiom of black letter law that when

a judge carries out traditional adjudicatory functions, he or she has absolute immunity for those

actions.” Zenon v. Guzman, 924 F. 3d 611, 616 (1st Cir. 2019) (citing Goldstein v. Galvin, 719

F.3d 16, 25 (1st Cir. 2013)). Judges are immune from suit for damages resulting from any judicial

act unless performed in “the clear absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11-12



                                                   3
           Case 1:19-cv-11049-LTS Document 16 Filed 06/26/19 Page 4 of 6



(1991). Allegations of bad faith or malice do not overcome judicial immunity. Id. at 11. Because

plaintiff has not alleged that the judge acted without jurisdiction, and the allegations in the

amended complaint are based solely on acts or omissions in his role as a judge, the judge is

absolutely immune from any claims against him for monetary damages. See Nixon, 457 U.S. at

745–46.

       Similarly, the claims against (former) assistant district attorney (“ADA”) Storms are barred

by the doctrine of absolute prosecutorial immunity. A district attorney and his assistants are

absolutely immune in a civil rights suit for any action taken pursuant to their role as prosecutors

in preparing for the initiation of judicial proceedings and in presenting the State's case. See Kalina

v. Fletcher, 522 U.S. 118, 129 (1997); Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976). The

doctrine of absolute prosecutorial immunity protects any prosecutorial “actions that are ‘intimately

associated with the judicial phase of the criminal process.’” Van de Kamp v. Goldstein, 555 U.S.

335, 341 (2009) (quoting Imbler, 424 U.S. at 430). “The protections of absolute immunity,

moreover, extend to actions that occur prior to a formal court proceeding and outside of a

courtroom.” Miller v. City of Boston, 297 F. Supp. 2d 361, 370 (D. Mass. 2003). Plaintiff’s

allegations concerning defendant Storms involve conduct within the scope of his prosecutorial

function. As such, defendant Storms is absolutely immune and the claims against him are

dismissed without prejudice under 28 U.S.C. § 1915(e)(2).1 See, e.g. Forte v. Sullivan, 935 F. 2d



       1
          The remaining state law claims against defendants Storms and Flynn are dismissed
without prejudice as well. “[A] district court has discretion to decline to exercise supplemental
jurisdiction after dismissing ‘all claims over which it ha[d] original jurisdiction.’” Figueroa v.
Alejandro, 597 F.3d 423, 431 n. 10 (1st Cir. 2010) (quoting 28 U.S.C. § 1367(c)(3)). This court,
in its discretion, declines to exercise its supplemental jurisdiction over the remaining state law
claims. See Hoostein v. Mental Health Ass'n (MHA), Inc., 98 F. Supp. 3d 293, 298-99 (D. Mass.
2015) (citing Meuse v. Pane, 322 F.Supp.2d 36, 39 (D.Mass.2004) (“Having dismissed Meuse's
federal claims against Fox, this Court declines to exercise supplemental jurisdiction over his state
law claims against Fox.”)).
                                                  4
            Case 1:19-cv-11049-LTS Document 16 Filed 06/26/19 Page 5 of 6



1 (1st Cir. 1991) (unless claim based on an indisputably meritless legal theory or factual allegations

that are clearly baseless, an indigent pro se plaintiff should be given notice and an opportunity to

amend before dismissing with prejudice).

       To the extent the plaintiff alleges the University and ADA Storms conspired to “leak”

information, plaintiff must provide more than a label or a conclusion that they conspired.

Twombly, 550 U.S. at 555. An agreement to violate a plaintiff's constitutional rights must be

shown by sufficient facts to suggest an agreement was made. Id. at 556. “[A] conclusory

allegation of agreement at some unidentified point does not supply facts adequately to show

illegality.... [The allegations] must be placed in the context that raises the suggestion of a preceding

agreement....” Id. at 557. Plaintiff failed to allege sufficient facts to state a claim for conspiracy

and the claim is dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2).

       Finally, to the extent the criminal and/or civil proceedings are ongoing, this court should

decline to exercise jurisdiction while state proceedings are pending pursuant to the Younger

doctrine. See Younger v. Harris, 401 U.S. 37 (1971).

IV.    CONCLUSION

       Accordingly, it is hereby ORDERED:

       1.        Summons will not issue for service of the amended complaint on defendants Flynn

and Storms and the new claims are dismissed without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B).

2.     Plaintiff’s original complaint remains the operative pleading and Brandeis




                                                   5
         Case 1:19-cv-11049-LTS Document 16 Filed 06/26/19 Page 6 of 6



University has until July 5, 2019 to answer the original complaint.

                                                    SO ORDERED.


                                                    /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge




                                                6
